After a verdict for the State, the defendant's counsel (138)  moved in arrest of judgment upon the ground that the property stolen was not described in the indictment with sufficient certainty.
His Honor, Judge Daniel, overruled the motion, and passed sentence upon the defendant, from which he appealed to this Court.
It appears to me that the article charged to be stolen is described with convenient certainty, and comes up to what is required in indictments and declarations, viz., certainly to a certain intent in general.
Where this is required, everything which the pleader should have stated must be expressly alleged, or by necessary implication be included in what is alleged, otherwise it will be presumed against him. Now, "parcel" signifies a part of the whole taken separately, and has for one of its meanings, "a small bundle." Johnson's Dictionary. A bundle of oats is the term actually employed, because oats are so made up for sale, and other purposes; but one name seems scarcely more certain than the other. It is therefore distinguishable from the cases in the books where indictments have been held defective for *Page 89 
uncertainty in the description of the articles, as an indictment for stealing the goods and chattels of S. S., without any further specification of them; for engrossing a great quantity of straw and hay, or divers bundles of wheat, without showing how much of each, and various other cases, to the same effect. 2 Haw. 322. Here there is but one article, and the quantity of that so described that the mind cannot hesitate in understanding it. The motion to arrest the judgment should be overruled.
Judgment affirmed.
Cited: S. v. Patrick, 79 N.C. 655; S. v. Moore, 129 N.C. 497.